Citation Nr: 0607726	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  95-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot and 
ankle disorder.

2.  Entitlement to an increased rating for follicular 
dermatitis and eczema, currently evaluated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
August 1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of December 1994 and later rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a May 2000 decision, the Board reopened a claim of 
entitlement to service connection for disability of the right 
knee, right ankle, and right foot, determined that these 
claims were well grounded, and remanded these issues to the 
RO for further development.  The Board also remanded the 
issue of an increased rating for the skin for additional 
development.

In October 2001, the Board granted service connection for a 
right knee disorder and denied service connection for right 
ankle and right foot disorders, and an increased rating for 
follicular dermatitis and eczema.  The veteran appealed the 
denials to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).

In a December 2002 order, the Court vacated that portion of 
the Board's decision that denied service connection for right 
ankle and right foot disorders and an increased rating for 
follicular dermatitis and eczema.  The Court remanded these 
issues to the Board.  In December 2003, the Board remanded 
the issues to the RO for further development.  Finally, in 
November 2004, the Board again remanded the issues to the RO, 
via the Appeals Management Center (AMC), in Washington, DC, 
for additional development.  



FINDINGS OF FACT

1.  It is at least as likely as not that the veteran now has 
a right foot and ankle disorder manifested as peroneal 
weakness and Achilles tendonitis, and it is at least as 
likely as not that the current disorder involving the right 
foot and ankle had its onset in military service.

2.  Follicular dermatitis and eczema is not manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement; also, the condition does not require systemic 
immunosuppressive therapy or involve at least 20 percent of 
the entire body.


CONCLUSIONS OF LAW

1.  A disorder of the right foot and ankle, identified as 
chronic Achilles tendonitis and chronic peroneal weakness, 
was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Criteria are not met for a rating higher than 10 percent 
for follicular dermatitis and eczema.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in May 2004 and March 2005, coupled with the 
Board's remands of May 2000, December 2003 and November 2004, 
satisfied the duty to notify provisions.  The veteran has 
been accorded examinations for disability evaluation purposes 
and there is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  Consequently, the Board 
finds that VA has met the duties to notify and assist as to 
the issues decided herein.  

While the initial denial of these claims was in December 
1994, the veteran was thereafter provided examinations and 
the claims were readjudicated after appropriate notice was 
provided the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders were revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

A 30 percent rating was warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  

A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  

A noncompensable rating was warranted for eczema with slight, 
if any, exfoliation, exudation or itching if on a nonexposed 
surface or small area.  

Since August 30, 2002, dermatitis or eczema is rated as 
follows under 38 C.F.R. § 4.118, Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

A 30 percent rating is warranted where there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during 
the past 12-month period.  

A 10 percent rating is warranted where there is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  

A noncompensable rating is warranted where there is less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.

Analysis

Service Connection for a Right Foot and Ankle Disorder.  
Service medical records show that the veteran was seen on 
several occasions for complaints involving the right ankle 
and foot, with Achilles tendon irritation noted in February 
1980.  However, at the time of the separation examination no 
abnormality of the right foot or ankle was reported.

The medical evidence reveals that, beginning in 1993, the 
veteran was examined and received treatment at VA and private 
facilities for complaints related to her right ankle and 
foot, to include Achilles tendonitis, and VA provided 
orthotics to the veteran because of Achilles tendonitis.  

The veteran testified at a hearing at the RO in December 
1996.  She stated that she dated the onset of her lower 
extremity pain to the long marches taken while in service.  

A report, dated in March 2000, was received from the 
veteran's podiatrist, Barry M. Tuvel, DPM.  He stated that he 
had evaluated the veteran on three separate visits over the 
previous three months.  It was indicated that the veteran had 
sustained an injury of the Achilles tendon of the right leg 
during basic training and that the injury residuals had 
affected her throughout her period of service.  She had 
developed a painful degenerative condition of the first 
metatarsal phalangeal joint due to years of an abnormal gait 
pattern that was a direct result of the tendonitis.  The 
podiatrist stated that the veteran suffered from chronic 
Achilles tendonitis, as well as secondary posterior tibial 
dysfunction.  There was some permanent fibrosis secondary to 
this, as well as hallux limitis that developed secondary to 
gait problems.  In his opinion, this pathology had its onset 
during basic training.

A VA examination was conducted in September 2000.  At that 
time, the veteran was evaluated to determine whether her 
right ankle and foot conditions were related to service. The 
VA examiner noted that the veteran's medical records were 
reviewed.  The assessment was normal examination of the right 
ankle and normal examination of the right foot.  

In a report dated in March 2004, Mark A. Maederer, Jr., DPM, 
related his opinion that the veteran's right foot symptoms 
were caused by a previous injury while in military service.  
He expressed the belief that the veteran had never received 
appropriate physical therapy or shoe gear modification to 
allow her to have recovered normally.  

Of record is a copy of Dr. Maederer's March 2004 progress 
note.  Examination of the veteran's feet revealed that the 
veteran had no acute tenderness along the course of the 
peroneal tendon and that her foot problem appeared to be 
mainly an exertional one.  The assessments included peroneal 
tendonitis, right, secondary to weakness.  

The veteran was accorded a VA orthopedic examination in June 
2004.  The examiner reported claims file review.  Clinical 
findings were recorded.  According to the examiner, a 
diagnosis could not be established at the present time 
because there were no abnormal findings on current 
examination.  In reaching that assessment, the examiner 
referenced the March 2000 medical examination report of Dr. 
Tuvel showing that the veteran had chronic Achilles 
tendonitis, secondary posterior tibial dysfunction, and 
permanent fibrosis.  However, on current examination, the 
orthopedist related that there was no evidence of Achilles 
tendonitis being present; also, testing of the posterior 
tibial tendon and muscle was within normal limits.  

As well, the examiner remarked that the current examination 
provided no evidence of primary fibrosis, that would be 
manifested as stiffness of muscle groups, restricted motion 
and wasting of musculature.  The examiner went on to observe 
that a deformity over the head of the first metatarsal was 
believed to be an exostosis of the medial aspect of the head 
of the first metatarsal.  It was stated that there was no 
evidence of restriction on motion of her first 
metatarsophalangeal joint, and therefore no evidence of 
degenerative arthritis.  

Dr. Maederer stated that he examined the veteran at his 
office in September 2004.  It was reported that she now was 
experiencing insertional Achilles tendonitis involving her 
right foot, which she had not reported previously.  It was 
stated that she continued to experience peroneal weakness of 
the lateral right foot.  It was the podiatrist's opinion that 
the veteran's peroneal weakness symptoms were caused by her 
previous injury while in military service.  

Of record is a September 2004 prescription slip from Dr. 
Maederer.  It served as the veteran's referral to receive 
physical therapy on the basis of Achilles tendonitis of the 
right foot and peroneal weakness of the right foot.  

A June 2005 addendum opinion was provided by the VA 
orthopedic physician who earlier examined the veteran.  The 
most recent record from Dr. Mark A Maederer, to which the 
orthopedist referred, was the one dated in March 2004.  The 
VA orthopedist again discussed Dr. Maederer's March 2004 
findings in the context of the orthopedist's June 2004 
examination findings.  He concluded that no change was 
warranted in the diagnosis he had rendered in June 2004.

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The Board believes that significant probative weight must be 
assigned to the opinions of VA orthopedists to the effect 
that the veteran does not currently have right foot and ankle 
disorders.  Their opinions are based on claims file review 
and provide a reasoned refutation of statements from 
veteran's treating podiatrists indicating that she does have 
chronic right foot and ankle disorders.  

At the same time, however, the Board believes that 
significant probative weight must also be assigned to 
statements from the veteran's treating podiatrists to the 
effect that she does, in fact, continue to experience ongoing 
symptoms of Achilles tendonitis and ongoing symptoms of 
peroneal weakness involving the right foot and ankle.  
Significantly, the most recent evidence from private 
treatment sources, dated in September 2004, reaffirms the 
chronic nature of the veteran's right foot and ankle 
symptoms.  That evidence postdates the June 2004 VA 
orthopedic examination, which is the examination that 
provided VA the most recent clinical findings about the 
veteran's right foot and ankle disorder.  The June 2005 VA 
orthopedist's addendum note is conspicuous by its failure to 
comment on the September 2004 findings that are favorable to 
the veteran's claim.  

In this case, there are well-reasoned medical opinions both 
for and against the existence of current disability affecting 
the veteran's right foot and ankle that is attributable to 
military service.  Evidence that is favorable and unfavorable 
to the claim is in relative equipoise.  Accordingly, the 
Board concludes that the veteran developed a right ankle and 
foot disorder during military service; that the disorder has 
recurred during postservice years; and that she now has a 
chronic right foot and ankle disorder manifested as chronic 
Achilles tendonitis, as well as chronic peroneal weakness.  
With resolution of benefit of the doubt in the appellant's 
favor, service connection is granted for a chronic disorder 
of the veteran's right foot and ankle, identified as chronic 
Achilles tendonitis and chronic peroneal weakness.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


Increased Rating for Follicular Dermatitis and Eczema.  
Service connection was granted for follicular dermatitis, 
effective January 1992, and a noncompensable rating was 
assigned.  A 10 per cent rating was assigned for that 
disorder, effective October 1993, and that rating has been in 
effect since then.  

A review of the evidence shows that the veteran was treated 
during service for skin problems.  A VA examination, 
conducted in March 1992, revealed a diagnosis of follicular 
dermatitis.  

The veteran received intermittent treatment at VA and private 
facilities from 1994 to 1997 for various complaints including 
skin problems.  During a hearing at the RO in December 1996, 
she provided testimony concerning the frequency and severity 
of her skin disorder.

An examination was conducted by the VA in September 2000.  At 
that time, a history of skin disease was noted.  It was 
reported that the veteran used Eucerin cream, white cotton 
gloves, and over-the-counter cortisone preparations to keep 
her skin condition under control.  On examination, there was 
essentially no skin disease found.  The diagnosis was history 
of either allergic contact or chronic irritant hand 
dermatitis, which was under excellent control at the present 
time.

On VA dermatologic examination in March 2004, the veteran 
reported that she was prescribed a topical steroid agent by 
VA.  The physician detected no eruption of the hands on 
current examination.  The veteran's hands were found to be 
mildly xerotic, with no scaling or erythema.  

A VA dermatologic examination was performed in July 2004.  
The veteran stated that she used topical cortisone creams 
twice a day.  On current examination, there was evidence of 
some old vesicles bilaterally on her hands.  The examiner 
related that there were no other significant findings with 
respect to the veteran's hands.  According to the examiner, 
the veteran explained that she was having a "good day," as 
to symptoms of the skin condition affecting her hands.  

An addendum note was provided in June 2005 by a VA 
dermatologic examiner, who had earlier examined the veteran.  
She reported that there was no evidence in the file showing 
that the veteran, during the past 12 months, had required 
corticosteroid or immunosuppressive drug therapy to control 
the service-connected skin disorder.  Additionally, the Board 
notes that VCAA letters of May 2004 and March 2005 advised 
the veteran of her right to provide additional medical 
evidence in support of her claims.  She has not provided 
medical records that demonstrate that she must take systemic 
corticosteroid therapy for her skin disorder.  

Follicular dermatitis and eczema may be rated on the basis of 
eczema or dermatitis under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  There is no objective evidence of constant exudation 
or itching (as opposed to merely periodic itching), extensive 
lesions or marked disfigurement.  And absent these findings, 
there is no basis for assigning a rating higher than 
10 percent under the former Diagnostic Code 7806.  

Follicular dermatitis and eczema, being in the veteran's case 
confined to the hands, clearly involves less than 20 percent 
of the surface area of the body.  Also, there is no medical 
evidence that her skin disorder requires systemic 
corticosteroid or immunosuppressive therapy.  Systemic 
corticosteroid therapy involves taking a corticosteroid 
orally or by injection.  

It appears that the veteran may use some sort of lotion, 
possibly even a prescription Cortisone-based cream for her 
hands.  However, she applies that medication topically to the 
skin.  So, absent the need for systemic corticosteroid or 
immunosuppressive therapy to treat the skin disorder of the 
hands, and absent involvement of at least 20 percent of the 
entire body, there is no basis for assigning a rating higher 
than 10 percent under the revised Diagnostic Code 7806.

In determining that a rating higher than 10 for follicular 
dermatitis and eczema is not warranted, the Board has been 
mindful of the benefit-of-the-doubt doctrine.  But since, for 
the reasons stated, the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a right foot and ankle disorder, 
identified as chronic Achilles tendonitis and chronic 
peroneal weakness, is granted.

An increased rating for follicular dermatitis and eczema is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


